    Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 1 of 19



                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



THERONE MAGEE                                           CIVIL ACTION


VERSUS                                                  NO: 14-1554


WALTER REED, ET AL                                      SECTION: “H”(1)



                          ORDER AND REASONS
      Before the Court is Defendant Brandon Stephens’s Motion for Summary
Judgment (Doc. 83). For the following reasons, the Motion is GRANTED.


                               BACKGROUND
      This case arises out of the arrest and criminal prosecution of Plaintiff
Therone Magee. Plaintiff alleges broadly that St. Tammany law enforcement
officials worked together to violate his civil rights. On April 23, 2011,
Defendant Brandon Stephens, a detective with the St. Tammany Parish
Sheriff’s Office, led an investigation into the sale of powder cocaine. The target
of the investigation was a Hispanic male known as “Brandon.” Defendant
Stephens arranged for a controlled purchase of approximately 4.5 grams of
cocaine from “Brandon” at an apartment complex in Mandeville, Louisiana
with an undercover officer and a cooperating individual (“CI”). Defendant
Stephens provided the undercover officer with $260 to purchase the cocaine.
The CI texted “Brandon” once they arrived at the apartment complex in the
CI’s vehicle. After exchanging text messages with “Brandon” regarding the
                                        1
       Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 2 of 19



price and quantity of cocaine to be purchased, “Brandon” instructed the CI and
officer to meet at a Shell gas station, instead of the parking lot, for the
exchange. The undercover officer then observed a male of possible Hispanic
descent walking through the parking lot. Shortly after that, a black male
entered the CI’s vehicle and completed the transaction. The male introduced
himself as “Mike.” The undercover officer described him as having a small, thin
mustache and a tattoo of the state of Louisiana with the words “Hot Boy” on
his right bicep. He wore a white “wife-beater” and plaid, long shorts that were
red, blue, and white. “Mike” gave the undercover officer his phone number to
contact him for future cocaine purchases.
         After the controlled purchase, Defendant Stephens met with the
undercover officer. The undercover officer advised Stephens about what
transpired and described “Mike’s” appearance. Stephens weighed the drugs at
approximately 4.5 grams and submitted them to the crime lab for analysis.
According to the undercover officer, “[g]iven the description of the subject and
tattoos, the area in which the transaction occurred and Detective Stephens’
knowledge from a past narcotics investigation, Detective Stephens was able to
obtain a booking photo of Mr. Magee from the Sheriff’s Office computerized
data system.” 1 Defendant Stephens then showed a photograph of Plaintiff to
the undercover officer to see if this was “Mike,” who entered the car earlier at
the controlled purchase. The undercover officer confirmed that it was. Two




1   Doc. 83-4 at 5. Stephens was “able to obtain the name of Mr. Magee by running a license
    plate of a vehicle that was involved in a past narcotics investigation.” Id. The search showed
    that “Mr. Magee had been stopped on a traffic stop [while driving] a black Saturn VUE.”
    Id. Defendant Stephens asked the undercover officer if he saw that specific vehicle while
    in the apartment complex parking lot, and the officer confirmed that he had.
                                                 2
     Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 3 of 19



days later, Stephens spoke with the office of Probation and Parole, who advised
that Plaintiff was on parole and that he had the same tattoo seen on “Mike.”
       In May, the lab results came back and showed that the substance tested
positive for cocaine. 2 Notably, the substance that tested positive for cocaine
weighed 3.25 grams, not 4.5 grams. 3 After receiving the lab results, Defendant
Stephens appeared before Judge Allison Penzato on May 13, 2011 and executed
an affidavit for an arrest warrant. The affidavit stated that “Therone Magee
. . . distributed approximately 4.5 grams of suspected powder cocaine.” 4 Judge
Penzato then issued an arrest warrant, and Plaintiff was arrested on August
19, 2011. The St. Tammany Parish District Attorney charged Plaintiff by
felony bill of information with distribution of cocaine. Plaintiff was tried and
acquitted on July 9, 2013, after being confined to pretrial detention for the
pendency of his trial.
       Plaintiff brings this action against numerous Defendants 5 pursuant to
42 U.S.C. § 1983 and Louisiana state law for alleged Fourth Amendment, Due
Process, and Equal Protection violations. As to Defendant Stephens, Plaintiff
asserts that he “contributed to Magee’s wrongful arrest and prosecution . . . by
. . . conducting a suggestive one-photo line-up and later creating a false
affidavit for an arrest warrant.” 6 Plaintiff brings federal claims against
Stephens for unlawful arrest, unlawful detention, malicious prosecution,


2 Doc. 83-6 at 9.
3 Id.
4 Doc. 83-7 at 1.
5 The defendants in this matter are Walter Reed, in his individual capacity and official

   capacity as District Attorney for St. Tammany Parish; Rodney Strain, Jr., in his capacity
   as Sheriff of St. Tammany Parish; Ronald Gracianette; Jason Cuccia; St. Tammany Parish
   District Attorney’s Office; St. Tammany Parish Sheriff’s Office; Christopher Comeaux;
   Randy Smith in his capacity as successor in interest of former Sheriff Rodney Strain, Jr.;
   and Brandon Stephens.
6 Doc. 88 at 1.

                                             3
     Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 4 of 19



conspiracy, due process violations, and equal protection violations and similar
state law claims. Defendant Stephens now moves this Court for dismissal of
all claims against him.


                                 LEGAL STANDARD
       “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” 7 “As to materiality . . . [o]nly disputes over
facts that might affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.” 8 Nevertheless, a dispute
about a material fact is “genuine” such that summary judgment is
inappropriate “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 9
       In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 10 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 11 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 12




7  FED. R. CIV. P. 56.
8  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
9 Id. at 248.
10 Coleman v. Hous. Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).
11 Engstrom v. First Nat’l Bank, 47 F.3d 1459, 1462 (5th Cir. 1995).
12 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                                              4
      Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 5 of 19



          “In response to a properly supported motion for summary judgment, the
nonmovant must identify specific evidence in the record and articulate the
manner in which that evidence supports that party’s claim, and such evidence
must be sufficient to sustain a finding in favor of the nonmovant on all issues
as to which the nonmovant would bear the burden of proof at trial.” 13 The Court
does “not . . . in the absence of any proof, assume that the nonmoving party
could or would prove the necessary facts.” 14 Additionally, “[t]he mere argued
existence of a factual dispute will not defeat an otherwise properly supported
motion.” 15


                                LAW AND ANALYSIS
          Defendant Stephens raises numerous arguments in favor of dismissing
the claims against him. The Court will address each in turn.
     I.      Qualified Immunity
          First, Defendant Stephens asserts that Plaintiff’s § 1983 claims against
him should be dismissed because he is entitled to qualified immunity.
“Qualified immunity shields government officials from civil damages liability
unless the official violated a statutory or constitutional right that was clearly
established at the time of the challenged conduct.” 16 “There are generally two
steps in a qualified immunity analysis.” 17 “First, a court must decide whether
the facts that a plaintiff has alleged or shown make out a violation of a


13 Johnson v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.
   2004) (internal citations omitted).
14 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 393–94 (5th Cir. 2000) (quoting Little v. Liquid

   Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
15 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
16 Heaney v. Roberts, 846 F.3d 795, 801 (5th Cir. 2017) (quoting Reichle v. Howards, 566 U.S.

   658, 664 (2012)).
17 Id. (citing Pearson v. Callahan, 555 U.S. 223, 232 (2009)).

                                              5
     Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 6 of 19



[statutory or] constitutional right. Second . . . the court must decide whether
the right at issue was clearly established at time of [the] defendant’s alleged
misconduct.” 18 “A Government official’s conduct violates clearly established
law when, at the time of the challenged conduct, ‘[t]he contours of [a] right [are]
sufficiently clear’ that every ‘reasonable official would have understood that
what he is doing violates that right.’” 19
        Plaintiff asserts that his Fourteenth Amendment due process rights
were violated when Defendant Stephens conducted a one-photo witness
identification with the undercover officer, and his Fourth Amendment rights
were violated when Defendant Stephens submitted a facially false affidavit in
order to secure an arrest warrant for Plaintiff. The Court addresses each in
turn.
        A. Witness Identification Photo Lineup
        The Court first must address the question of whether showing a single
photograph of a suspect to a witness in a preindictment setting constitutes a
violation of due process rights secured by the Fourteenth Amendment. Then,
the Court must decide whether such a violation was clearly established at the
time Defendant Stephens showed the undercover officer the picture.
        In Neil v. Biggers, the Supreme Court held that “[i]t is the likelihood of
misidentification which violates a defendant’s right to due process.” 20 “An
identification procedure is unduly suggestive if, during the procedure, a
witness’s attention is focused on the defendant.” 21 “Assuming that there was a


18 Id. (citing Pearson, 555 U.S. at 232) (internal quotations omitted).
19 Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (quoting Anderson v. Creighton, 483 U.S. 635,
   640 (1987)).
20 409 U.S. 188, 198 (1972).
21 State v. Jones, 658 So. 2d 307, 311(La. App. 1 Cir. 1995), writ denied, 666 So. 2d 320 (La.

   1996) (citing State v. Hawkins, 572 So. 2d 108, 112 (La. App. 1 Cir.1990)).
                                              6
     Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 7 of 19



suggestive identification procedure, courts must look to several factors to
determine, from the totality of the circumstances, whether the suggestive
identification presents a substantial likelihood of misidentification.” 22 The
factors used to determine whether a suggestive identification presents a
substantial likelihood of misidentification are: (1) the opportunity of the
witness to view the criminal at the time of the crime; (2) the witness’s degree
of attention; (3) the accuracy of his prior description of the criminal; (4) the
level of certainty demonstrated at the confrontation; and (5) the time between
the crime and the confrontation. 23
       Here, the procedure for identification employed “was both suggestive,
because only one photograph was used, and unnecessary, because there was
no emergency or exigent circumstance involved.” 24 Having found that the
single-photo lineup was unduly suggestive and unnecessary, the Court now
turns to the factors enumerated above “to determine whether [the undercover
agent’s] ability to make an accurate identification outweighs the corrupting
effect of the challenged identification procedure.” 25 If so, the identification
procedure has a low likelihood of misidentification, and Plaintiff’s Fourteenth
Amendment due process rights are not violated.
       1. The opportunity of the witness to view the criminal at the time of the
          crime
       The undercover officer was present in the vehicle when “Mike” entered
the vehicle and conducted the controlled purchase of drugs. The transaction
occurred during the afternoon. The transaction was relatively short in time.



22 State v. Martin, 595 So. 2d 592, 595 (La. 1992).
23 Id. (citing Biggers, 409 U.S. at 199–200).
24 Id. (citing Brathwaite, 432 U.S. at 109).
25 Id.

                                              7
        Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 8 of 19



          2. The witness’s degree of attention
          The witness in this case is not a layperson or casual observer, but a
trained police officer working in the narcotics division of the St. Tammany
Parish Sheriff’s Office. The witness was present in the vehicle for the specific
purpose of conducting an investigation, and so he paid a high degree of
attention to “Mike” as part and parcel of his investigation. There are no facts
suggesting that the witness was distracted or unable to view “Mike.”
          3. The accuracy of his prior description of the criminal
          Shortly after “Mike” exited the vehicle, the undercover agent used his
audio recording device to relay his description of “Mike” to Defendant
Stephens. The description included “Mike’s” race, hairstyle, facial hair,
clothing, and visible tattoos. The undercover agent did not, however, make any
mention of gold teeth, a clear and distinctive feature of Plaintiff.
          4. The level of certainty demonstrated at the confrontation
          The only evidence of the undercover officer’s level of certainty presented
to this Court is the fact that he executed an affidavit of identification, attesting
to know that the photograph presented to him is a picture of Therone Magee,
and he knows this by “personal contact.” 26
          5. The time between the crime and the confrontation
          The confrontation occurred four and a half hours following the
undercover officer’s initial contact with “Mike.”
          This Court also notes that another consideration is whether the witness-
officer was under pressure to acquiesce in the suggestion of identification that




26   Doc. 83-5.
                                           8
     Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 9 of 19



a single photo entails. 27 If the officer can view the photograph at his leisure
and examine it alone without any coercive pressure to make an identification,
then the identification is more reliable. 28
       In the Louisiana Supreme Court case State v. Martin, the undercover
officer made an identification of a suspect after viewing a single photograph. 29
The officer had ample opportunity to view the suspect while conducting a
controlled purchase in a car at 6:35 p.m. 30 The officer testified that he paid a
good deal of attention to the suspect but did not recall some specific identifying
details of the suspect, and the officer’s description of the suspect was incorrect
as to every attribute except race and gender. 31 The officer stated he was
absolutely certain of his photographic identification and never wavered. 32 The
officer made the identification approximately one month after he made contact
with the suspect. 33 As to coercive pressure to make the identification, the
officer viewed the photograph at the request of the leading detective, in her
presence, and not at his own leisure. 34 Moreover, the officer’s personnel records
indicated that he had difficulties with his inability to “make big cases.” 35 The
Louisiana Supreme Court found that the indicators of the officer’s “ability to




27 Martin, 595 So. 2d at 596 (citing Brathwaite, 432 U.S. at 116) (“In addition to the listed
   factors, the Brathwaite Court dealt with whether the officer was under ‘pressure . . . to
   acquiesce in the suggestion that such a [single-photograph] display entails.’” (internal
   ellipses and brackets in original)).
28 Id.
29 Id. at 595.
30 Id. at 595–96.
31 Id. at 596.
32 Id.
33 Id.
34 Id.
35 Id.

                                             9
       Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 10 of 19



make an accurate identification are significantly outweighed by the corrupting
effect of the single-photograph identification.” 36
           In this case, the identification was made hours, not weeks, after the
initial contact, and the undercover officer did correctly note some key
identifying features like the suspect’s race, age, size, facial hair, and tattoos.
These key features were relayed to Defendant within minutes of “Mike” exiting
the vehicle. While the officer did make the identification at the request and in
the presence of Defendant Stephens, there are no additional factors, like work
pressures faced by the undercover officer, that would further coerce him to
make an identification, as was the case for the officer in Martin.
           This Court finds that the undercover agent’s ability to make an accurate
identification outweighed the corrupting effect of the single-photograph
identification procedure. Thus, the likelihood for misidentification was low,
and Plaintiff did not suffer a violation of his Fourteenth Amendment due
process rights. Accordingly, Defendant Stephens is entitled to qualified
immunity as to Plaintiff’s due process claims.
           B. Arrest Warrant Affidavit
           Next, the Court must determine whether Plaintiff suffered a violation of
his Fourth Amendment rights when Defendant Stephens executed a facially-
false affidavit to secure an arrest warrant for Plaintiff, and then, whether that
right was clearly established at the time it was violated.
           The drugs that were exchanged between “Mike” and the undercover
officer were weighed by Defendant Stephens the same day at 4.5 grams. The
“request for narcotics analysis” identifies the substance as being 4.5 grams. On
May 4, 2011, the substance was weighed and tested by the crime lab. The crime


36   Id.
                                          10
     Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 11 of 19



lab report shows that “one (1) clear plastic bag containing 3.25 grams of white
material . . . was determined to contain cocaine.” 37 Then, on May 13, 2011,
Defendant Stephens executed an Affidavit for Arrest Warrant of Plaintiff. The
affidavit    states    “Therone      Magee        (b/m   d.o.b.   02-13-84)    distributed
approximately 4.5 grams of suspected powder cocaine . . . thus completing an
illegal narcotics transaction.” 38 Relying on that affidavit, Judge Allison
Penzato issued an arrest warrant for Plaintiff for illegally distributing cocaine.
Plaintiff was arrest in August 2011 and then charged with distribution of a
schedule II controlled dangerous substance.
       “When an individual asserts a claim for wrongful arrest, qualified
immunity will shield the defendant officers from suit if a reasonable officer
could have believed [the arrest at issue] to be lawful, in light of clearly
established law and the information the [arresting] officers possessed.” 39
“Thus, a qualified immunity defense cannot succeed where it is obvious that a
reasonably competent officer would find no probable cause.” 40 As to officers
applying for arrest warrants, “[o]nly where the warrant application is so
lacking in indicia of probable cause as to render official belief in its existence
unreasonable . . . will the shield of immunity be lost.” 41 “Probable cause to
arrest exists where the facts and circumstances within [the arresting officers’]
knowledge and of which they had reasonably trustworthy information [are]




37 Doc. 83-6 at 9.
38 Doc. 83-7 at 1.
39 Mendenhall v. Riser, 213 F.3d 226, 230 (5th Cir. 2000) (citing Hunter v. Bryant, 502 U.S.

   224, 227 (1991)) (internal quotation marks omitted; brackets in original).
40 Id. (citing Babb v. Dorman, 33 F.3d 472, 477 (5th Cir. 1994)).
41 Malley v. Briggs, 475 U.S. 335, 344–45 (1986) (citing United States v. Leon, 468 U.S. 897,

   923 (1984)).
                                             11
     Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 12 of 19



sufficient in themselves to warrant a man of reasonable caution in the belief
that an offense has been or is being committed.” 42
       Plaintiff argues that there was no probable cause for the issuance of his
arrest warrant because the evidence that tested positive for cocaine was not
the evidence seized from the April 23, 2011 investigation. Defendant argues
that the “reasonable and trustworthy information available to Det. Stephens
at the time he went before Judge Penzato suggested that the Plaintiff had
committed a crime.” 43 Defendant cites the following seven reasons for his
“reasonable belief” that a crime had been committed by Plaintiff: (1) he
conducted surveillance of the controlled purchase; (2) he monitored the
purchase with an audio recording device; (3) he spoke with the undercover
officer immediately following the purchase about “Mike’s” identifying features;
(4) the undercover officer identified the photo of Plaintiff as “Mike;” (5) the
undercover officer executed an affidavit of identification that Plaintiff was
“Mike;” (6) he corroborated tattoo information with the office of Probation and
Parole; and (7) he “received certification from the STPSO crime lab that the
white substance obtained by [the undercover officer] in the controlled purchase
was, in fact, cocaine.” 44
       The only evidence that Plaintiff provides to demonstrate that the drugs
seized were not the drugs tested is the discrepancy in the weights at the time
of seizure and at the time of testing. Defendant Stephens notes in his reply
that the case narrative he authored states that he “weighed the bag” with the



42 United States v. Kye Soo Lee, 962 F.2d 430, 435 (5th Cir. 1992) (quoting United States v.
   Preston, 608 F.2d 626, 632 (5th Cir. 1979), cert. denied, 446 U.S. 940 (1980)) (internal
   quotation marks omitted; brackets in original).
43 Doc. 83-3 at 13.
44 Id. at 12.

                                            12
     Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 13 of 19



drugs, 45 while the lab only weighed the drugs themselves without the bag. This
could presumably explain the discrepancy between the weights. The burden
rests with the Plaintiff to show that the substance tested was not the same
substance seized and that the Defendant acted unreasonably. This Court finds,
however, that Plaintiff fails to demonstrate that Defendant Stephens did not
act in good faith when he executed the warrant application. The chain of
custody of the drugs, from seizure to testing, was never broken, so Defendant
Stephens had no reason to believe that the drugs tested were not the drugs
seized. 46 Further, Defendant Stephens could have, in good faith, believed that
the discrepancy in weights was attributable to the weight of the bag. Defendant
Stephens could have reasonably believed that probable cause existed based on
the sum total of the information he possessed. This is not a case where the
warrant application is so lacking in indicia of probable cause as to render
official belief in its existence unreasonable. Accordingly, Defendant is entitled
to the defense of qualified immunity as it relates to Plaintiff’s Fourth
Amendment claims.
     II.     No Free-Standing Federal Claim for Malicious Prosecution
           Next, Defendant argues that Plaintiff’s claim against him for malicious
prosecution is not a cognizable § 1983 claim. Defendant notes that the Fifth
Circuit has held that a claim of malicious prosecution, standing alone, does not
violate the Constitution. Indeed, “causing charges to be filed without probable
cause will not without more violate the Constitution. So defined, the assertion
of malicious prosecution states no constitutional claim.” 47 Plaintiff provides no



45 Doc. 83-6 at 4.
46 See id. at 8.
47 Castellano v. Fragozo, 352 F.3d 939, 953 (5th Cir. 2003) (en banc).

                                             13
       Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 14 of 19



argument to the contrary. Accordingly, Plaintiff’s claims against Defendant
Stephens for malicious prosecution must be dismissed.
      III.    Federal False Arrest Claim Has Prescribed
           Defendant Stephens next argues that Plaintiff’s false arrest claim has
prescribed. The Court need not address this argument, however, as Defendant
Stephens is entitled to the defense of qualified immunity as it relates to this
claim.
      IV.     Federal Wrongful Imprisonment Claim Fails as a Matter of
              Law
           Defendant argues that Plaintiff’s § 1983 wrongful imprisonment claim
should be dismissed because his prosecution was predicated upon probable
cause. Defendant correctly notes that “the Fourth Amendment governs a claim
for unlawful pretrial detention even beyond the start of legal process.” 48
Defendant argues that because Defendant had probable cause to believe that
Plaintiff had committed a crime, his Fourth Amendment wrongful
imprisonment claim fails as a matter of law. This Court agrees. Plaintiff’s
imprisonment was predicated upon his arrest, and this Court has already
determined that Defendant Stephens had a good faith, reasonable belief that
probable cause existed. Accordingly, the Court holds that Plaintiff’s wrongful
imprisonment claim fails as a matter of law.
      V.      Federal Conspiracy Claim is Insufficiently Pleaded and is
              Prescribed
           Defendant next asserts that Plaintiff has failed to plead any facts to raise
a reasonable expectation that discovery will reveal evidence of an illegal
agreement and that Plaintiff failed to provide any evidence in support of a



48   Manuel v. City of Joliet, 137 S. Ct. 911, 920 (2017).
                                                 14
       Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 15 of 19



conspiracy claim. Plaintiff failed to respond to this argument in his opposition
to Defendant’s motion.
         “The elements of a civil conspiracy are (1) an actual violation of a right
protected under Section 1983 and (2) actions taken in concert by the
defendants with the specific intent to violate the aforementioned right.” 49
Plaintiff fails to put forth any argument or evidence whatsoever in support of
his conspiracy claim. Indeed, Plaintiff fails to identify what specific
constitutional right(s), if any, Defendants conspired to violate. Without any
evidence of “action taken in concert by the defendants with the specific intent
to violate” constitutional rights, this Court finds that there is no disputed issue
of material fact as to Plaintiff’s conspiracy claims, and they are appropriately
dismissed.
      VI.    Due Process Claim is Improper in this Matter
         Defendant next asks this Court to dismiss all due process claims raised
by Plaintiff against Defendant, arguing that the Supreme Court has held that
the Fourth Amendment governs claims relating to pretrial deprivations of due
process rights. Defendant argues, therefore, that Plaintiff’s claims “with
respect to his arrest and pre-trial detention are cognizable under the Fourth
Amendment rather than the Due Process Clause and, for this reason, summary
judgment on Plaintiff’s due process claims are proper.” Again, Plaintiff fails to
respond whatsoever to this argument.
         “Where a particular Amendment provides an explicit textual source of
constitutional protection against a particular sort of government behavior, that
Amendment, not the more generalized notion of substantive due process, must



49   Kerr v. Lyford, 171 F.3d 330, 340 (5th Cir. 1999), abrogated on other grounds, Castellano
     v. Fragozo, 352 F.3d 939 (5th Cir. 2003) (en banc).
                                               15
     Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 16 of 19



be the guide for analyzing these claims.” 50 Here, Plaintiff’s claims for wrongful
arrest and pre-trial detention are clearly rooted in the language of the Fourth
Amendment’s protections against unlawful seizure. Plaintiff fails to provide
any argument to the contrary. Further, this Court found that Defendant
Stephens is entitled to qualified immunity as it relates to Plaintiff’s due
process claim for the single-photo lineup. Accordingly, Plaintiff’s due process
claims against Defendant Stephens are dismissed.
     VII. Equal Protection Claim is Insufficiently Pleaded and Lacks
          Evidentiary Support
       Defendant asks for dismissal of Plaintiff’s Fourteenth Amendment equal
protection claims against him. Defendant Stephens argues that Plaintiff’s
pleadings merely offer conclusory statements and labels and fail to elaborate
on the causal connection between his alleged mistreatment and his
membership in a protected class. Plaintiff fails to acknowledge or even address
this argument. Instead, this Court was forced to assess the scant evidence
Plaintiff supplied with his opposition to evaluate Defendant’s arguments
regarding the equal protection claim. The Court finds that the declarations of
Plaintiff’s trial attorneys are somewhat relevant to his equal protection claim,
so the Court considers them in the context of this argument. 51
       To succeed on a claim of racial discrimination under the Equal Protection
Clause and § 1983, the plaintiff must show that he “received treatment
different from that received by similarly situated individuals and that the


50 Albright v. Oliver, 510 U.S. 266, 273 (1994) (quoting Graham v. Connor, 490 U.S. 386, 395
   (1989)) (internal quotation marks omitted).
51 The Court notes that Plaintiff only cited these declaration three times in his brief, and each

   time it was in support of conclusory allegations like, “[h]e was charged through the use of
   a completely unnecessary and unconstitutional single-photo array,” (Doc. 88 at 2) or,
   “[h]ere, like in Martin, it was completely unnecessary for Stephens to show Crain a single-
   photo array of Magee presumably based on a ‘common tattoo.’” (Id. at 10).
                                              16
     Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 17 of 19



unequal treatment stemmed from a discriminatory intent.” 52 Plaintiff submits
the declarations of Rachel and Timothy Yazbeck, his trial attorneys. These
declarations state that, prior to his trial, the attorneys met with District
Attorney Walter Reed regarding the 60-year sentence offered to Plaintiff as
part of a plea deal. According to them, “Mr. Reed was uninterested in
discussing the evidence and reasoning for the 60-year offer, but specifically
sought to confirm that Mr. Magee was African-American.” 53 Upon confirming
that Plaintiff is African-American, Mr. Reed advised that “if he doesn’t want
the deal, fuck him, we’ll give him life.” 54 These declarations, however, fail to
create a factual dispute sufficient to withstand summary judgment.
       Plaintiff fails to provide any evidence or argument as to how or why he
was treated differently from similarly-situated individuals. Simply put, there
is no evidence before the Court that Plaintiff was treated differently because
of his race. Moreover, the declarations of Plaintiff’s trial attorneys do not
implicate Defendant Stephens; at most, they implicate Defendant Walter Reed.
Accordingly, Plaintiff’s equal protection claims against Defendant Stephens
are dismissed.
     VIII. Official Capacity Claims are Redundant
       Defendant also seeks dismissal of the official capacity claims against
him. Defendant notes that Plaintiff sued Sheriff Smith in his official capacity.
“When, as in this case, the Sheriff is a defendant in the litigation, claims
against specific individuals in their official capacities are redundant, and it is




52 Bowlby v. City of Aberdeen, 681 F.3d 215, 227 (5th Cir. 2012).
53 Doc. 88-2 at 2.
54 Id.

                                             17
     Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 18 of 19



appropriate to dismiss them.” 55 Plaintiff does not address this argument.
Accordingly, Plaintiff’s official capacity claims against Defendant Stephens are
dismissed.
     IX.   State Law Claims are Prescribed
       Finally, Defendant Stephens seeks dismissal of Plaintiff’s state law
claims against him. Defendant argues that all of Plaintiff’s state law claims
are prescribed except for his state law malicious prosecution claim. In the
alternative, Defendant asks this Court to decline to exercise its jurisdiction
over Plaintiff’s state law claims. Again, Plaintiff fails entirely to acknowledge
or address this argument.
       Plaintiff brings state law claims against Defendant Stephens for false
arrest, false imprisonment, and malicious prosecution. Defendant correctly
notes that these actions have a one-year prescriptive period, and because they
are state law claims, prescription begins to run “from the day injury or damage
is sustained.” 56 Plaintiff’s arrest occurred in August 2011, and he was detained
from that point through his trial. Plaintiff’s detention was predicated by his
arrest. Plaintiff’s false imprisonment and arrest claims, therefore, prescribed
in August 2012—one year from when his injury or damage was sustained.
       As to Plaintiff’s malicious prosecution claim, however, prescription
commences to run from the date of termination of the criminal proceedings in
favor of Plaintiff. 57 Defendant acknowledges that Plaintiff filed his original
complaint within one year of his acquittal. Accordingly, Plaintiff’s state law
malicious prosecution claim has not prescribed. Defendant Stephens argues,



55 Donahue v. Strain, No. CV 15-6036, 2017 WL 3311241, at *16 (E.D. La. Aug. 3, 2017) (citing
   Castro Romero v. Becken, 256 F.3d 349, 355 (5th Cir. 2001)).
56 LA. CIV. CODE art. 3492.
57 Miller v. Desoto Reg’l Health Sys., 128 So. 3d 649, 656 (La. App. 3 Cir. 2013).

                                             18
       Case 2:14-cv-01554-JTM-JVM Document 127 Filed 05/29/20 Page 19 of 19



however, that “Plaintiff cannot present evidence to support this claim as
probable cause existed at every step of this proceeding from the swearing of
Det. Stephens’ affidavit for arrest warrant through trial.” 58 As to the conduct
of Defendant Stephens, this Court agrees. The Court has already established
that Defendant Stephens had a good faith, reasonable belief that probable
cause existed when he executed his arrest warrant application. Plaintiff’s
subsequent arrest and detention, therefore, are likewise predicated on
probable cause. The Court notes that this analysis may not be the same for the
other Defendants in this matter, but as it relates to Defendant Stephens,
Plaintiff has failed to demonstrate any disputed issue of fact regarding his
state law malicious prosecution claim. It is, accordingly, dismissed.


                                 CONCLUSION
          For the foregoing reasons, Defendant Brandon Stephens’ Motion for
Summary Judgment (Doc. 83) is GRANTED, and all of Plaintiff’s claims
against him are DISMISSED WITH PREJUDICE.




                        New Orleans, Louisiana this 29th day of May, 2020.




                                      ____________________________________
                                      JANE TRICHE MILAZZO
                                      UNITED STATES DISTRICT JUDGE




58   Doc. 83-3.
                                       19
